Title: From Alexander Hamilton to William North, 16 January 1800
From: Hamilton, Alexander
To: North, William


          
            Sir,
            NY. 16. 1800
          
          Inclosed is a letter from Captain Woodward on the Major Bewell relative to a Deserter.
          If no Court Martial is now sitting in the district which Major Bewell superintends you will give direction issue an order for one to convene at Bennington. for the trial of this Deserter and of such other offenders as may be brought before it. Captain McClary will be constituted President The Court will consist of Five Persons—Captain McClary will be constituted President, Major Bewell will point out the others members, and also some person to act as Judge Advocate
          G North—
        